DETAILED ACTION

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendments are as follows:
(1) Claims 2-12, line 1, replace “A gas sensing device” with --The gas sensing device --.


Allowable Subject Matter
Claims 1-13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 


With regard to Claim 10, the prior arts of the record do not teach or fairly suggest a method for operating a gas sensing device for sensing a gas in a mixture of gases, the method comprising, in combination with the other recited steps, inputting each of the feature values of one of the representations to one of the inputs of the trained model based algorithm block, so that each feature value of the feature values is fed into an individual input of the inputs; and using the decision making block for creating sensing results based on output values of the at least one output of the trained model based algorithm block, wherein the output values are created by using at least one of the one or more trained models at the decision making block so that the output values depend on the signal samples of the photoacoustic spectrometry device.

Claims 2-12 are allowed by virtue of their dependence from Claim 1.


Another pertinent prior art of record is to Liu et al. (US 2017/0038257 A1). Liu discloses a method consistent with FIG. 6 can be used in conjunction with a frequency registration deviation function 708 and a concentration function 710 generated as illustrated in the diagram 800 of FIG. 8. The set of calibration algorithms 502 in this example are generated at design time using a calibration engine 504 based on inputs of two calibration spectral data sets 802, 804.  A first calibration spectral data set 802 includes an unmodified null calibration spectral data set that does not include artificially generated frequency registration deviation spectra.  A second calibration spectral data set 804 includes both calibration spectra and artificially generated 
Another pertinent prior art of record is to Avinash et al. (US 2004/0122709 A1). Avinash  teaches a thermoacoustic imaging system (Fig.1). [0316] discloses that two different basic processes are involved in the neural network 202, namely, a training process and a testing process. The neural network is trained by the back-propagation algorithm using pairs of training input data and desired output data. The internal parameters of the neural network are adjusted to minimize the difference between the actual outputs of the neural network and the desired outputs. By iteration of this procedure in a random sequence for the same set of input and output data, the neural network learns a relationship between the training input data and the desired output data. Once trained sufficiently, the neural network can distinguish different input data according to its learning experience.
Another pertinent prior art of record is to Myrick (US 6,529,276 B1). Myrick teaches an optical computational system (“Title”) comprising a neural network system, said system comprising: an array of processing elements, wherein each said element performs a respective 
The invention of Yaniv, Liu, Avinash and Myrick, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-13 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861